JfourtI) Court of Appeal
                                              Sirtonio,

                                             February 6. 2014


                                         NO.04-13-00446-CR

                                             Benny Alon/o,
                                                Appellanl


                                                    V.




                                         The Stale of Texas,
                                                .Appellee


                                 Trial Court Case No. 201 ICR5317


                                             () RDER

Sitting:    Catherine Stone, Chief Justice
            Sandee Bryan Marion. Justice
            RebecaC. Martinez. Justice


           On January 28, 20M, the court issued an order directing this case be advanced for ON
BRIEFS submission on March 5. 2014. The court has since determined that oral arguments are
warranted and the request for oral argument is GRANTED.         Formal submission and oral argument
will take place on March 18, 2014, ai 10:30 A.M. in Classroom 102 of the Law Classroom
Building at St. Man's University, located at One Camino Santa Maria. San Antonio. Texas.
78228.


           It is so ORDERED on February 6. 2014.




                                                 Catherine Stone. Chief Justice


        IN WITNESS WHEREOF, 1 have hereunto set my hand and affixed the seal of the said
court on this 6lh day of February 2014.